UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 FASHION LEAF FARMENT CO. LTD., et
 al.,                                                 19-CV-3381 (ALC) (BCM)
                Plaintiffs,                           ORDER
        -against-
 RINGER JEANS LLC et al.,
                Defendants.
                                                                                        5/10/21
BARBARA MOSES, United States Magistrate Judge.

       The next status conference is scheduled for June 21, 2021 at 11:00 a.m. before Judge

Moses. No later than June 14, 2021, the parties shall submit a joint status letter updating the Court

on the progress of discovery to date, prospect of obtaining depositions of the China-Based

Witnesses, and whether and when a formal settlement conference would be productive.

       The parties are directed to proceed expeditiously to conclude third-party discovery, if

possible, in advance of the June 21 conference.

       For the duration of the COVID-19 public health emergency, unless otherwise ordered by

the Court; all court conferences and hearings will be conducted by teleconference. The parties are

directed to call (888) 557-8511 on their scheduled date, a few minutes before their scheduled time,

and enter the access code 7746387. Please treat the teleconference as you would treat a public

court appearance. If a conference or hearing in another matter is ongoing, please be silent

(mute your line) until your case is called.

Dated: New York, New York
       May 10, 2021                           SO ORDERED.


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
